[Motion to file bill of complaint granted, 398 U. S. 956.] Motion of the State of Connecticut for leave to intervene as a party plaintiff granted.
It is Ordered that John F. Davis, Esquire, of Washington, D. C., be, and he is hereby, appointed Special Master in this case with authority to fix the time and conditions for the filing of additional pleadings and to direct 'subsequent proceedings, and with authority' to summon witnesses, issue subpoenas, and take such evidence as may be introduced and such as he may deem it necessary to call for. The Master is directed to submit such reports as he may deem appropriate.
The compensation of' the Special Master, the allowances to him, the compensation paid to his technical, stenographic, and clerical assistants, the cost of printing his report, and all other proper expenses shall be charged against and be borne by the parties in such proportion as the Court hereafter may direct.
It is Further Ordered that if the position of Special Master in this case becomes vacant during a recess of Court, The Chief Justice shall have the authority to make a new designation which shall have the same effect as if originally made by the Court herein.